


110 HRES 959 IH: Supporting the Adopt-a-Platoon program,

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 959
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Mrs. Musgrave (for
			 herself and Mr. Murtha) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Supporting the Adopt-a-Platoon program,
		  which encourages support to deployed soldiers through letters, care packages,
		  pen pal campaigns, and monetary donations.
	
	
		Whereas in 1998 the Adopt-a-Platoon Soldier Support Effort
			 (AAP) was founded as a nonprofit 501(c)(3);
		Whereas the AAP is managed nationwide by volunteer mothers
			 and fathers;
		Whereas the AAP works to ensure that deployed United
			 States Service members in all branches of the military are not forgotten by
			 providing needed mail support;
		Whereas the AAP works to ensure that the deployed United
			 States Service members in all branches of the military are provided a better
			 deployment quality of life;
		Whereas the AAP works to lift the morale of all deployed
			 United States Service members in all branches of the military;
		Whereas the AAP works to assist military families;
		Whereas the AAP works to promote patriotism in our schools
			 and communities; and
		Whereas the AAP effort is bipartisan and takes no stand on
			 any conflict the United States may be in: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the contributions of the Adopt-a-Platoon Solider Support Effort for supporting
			 deployed United States Service members in all branches of the military.
		
